DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant should note that the examiner assigned to this case has changed.

Response to Amendments
Applicant's amendments filed 5/04/2021 to claims 1-3, 15, and 16 have been entered. Claim 23 is canceled. Claim 24 is added. Claims 1-22 and 24 remain pending, of which claims 1-19 and 24 are being considered on their merits. Claims 20-22 remain withdrawn from consideration. References not included with this Office action can be found in a prior action.
 Any objections and/or rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-5, 7, 10-12, 18-19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mayrl (Broad Range Evaluation of the Matrix Solubilization (Matrix Lysis) Strategy for Direct Enumeration of Foodborne Pathogens by Nucleic Acids Technologies, 2009 - citation #65 in the IDS filed on 07/02/2019) in view of Penterman (US 2015/0132793 A1).
Mayrl’s general disclosure is related to a modifying a previously published protocol to use a protease and sucrose buffer so that the protocol can be broadened to detect foodborne pathogens in meat and fish (abstract, 3rd sentence). 
Regarding claim 1, Mayrl teaches samples of milk, blood, (p.1226, left side, “inoculation of foods,” last three sentences), meat and fish (p.1227, left side, first full ¶). Mayrl teaches samples of 12.5 mL (p.1226, right side, last full ¶). Mayrl also teaches a sucrose buffer consisting of 0.25 M sucrose, 1 mM EDTA, 0.05 M Tris, pH 7.6 and a protease buffer consisting of 0.1% subtilisin in 1 x PBS without detergents or chaotropes  (p.1227, table 1) for meat and fish (p.1227, left side, first full ¶).
Regarding claim 2, Mayrl teaches the meat and fish samples were first homogenized in sucrose buffer for 15-30 minutes and then protease buffer was added (p. 1227, left size, meat and fish samples section).

Regarding claim 5, Mayrl teaches a biological fish sample (p.1227, left side, ¶ starting “meat and fish”).
Regarding claims 10-11, Mayrl teaches a pH of 7.6 for the sucrose buffer (p.1226, right side, lower middle, and p.1227, table 1 and left side, 1st full ¶). MPEP 2144.05 (I) states, "In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)".  The claimed range encompasses the value taught by Mayrl, thus, it meets the claim limitation.
Regarding claim 24, Maryl teaches an alternative embodiment where meat and fish samples are treating with a composition comprising detergents (SDS or Lutensol) and a chaotrope (urea), a first centrifugation, washing (in Lutensol and PBS), treatment with protease, a second centrifugation, and washing the resultant pellet with PBS  (paragraph spanning p1226-1227 and Table 2).
However, Mayrl does not teach: filtering the mixture through a filter suitable to retain microbial cells (claim 1) and recovering viable cells from the filter (claim 1). Mayrl does not teach a clinical blood sample (claims 4 and 7).  Mayrl does not teach a buffer solution with a pH between 9.0 and 10.5 (claim 12), one or more wash steps between steps (c) and (d) (claim18) or where the wash step selectively lyses non-microbial cells retained in the filter (claim 19).

Regarding claim 1, Penterman teaches filtering the sample through a filter arranged to retain the micro-organism (claim 1, step c) and recovering the cells from the sample (p.3 ¶ [0054] and [0055]) and where Penterman taught the cells were viable by measuring the colony forming units recovered (figure 2b).
Regarding claims 4 and 7, Penterman teaches a blood samples were taken from patients suffering from systemic inflammatory response syndrome (p.2 ¶ [0047]).  
Regarding claim 12, Penterman teaches a buffer with a pH of 10.0 (p.3 ¶ [0048]).  See MPEP 2144.05 (I), as discussed above, for values within a range.
Regarding claims 18-19, Penterman teaches blood samples “B” were subjected to a filtration step, washed, and followed by a further step of filtering (p.3 ¶ [0052]). Penterman teaches the wash step solubilizes substances other than the microorganisms (claim 1 step d). As such, any eukaryotic cells that were not lysed previously would be selectively lysed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mayrl to include filtering to capture and concentrate the bacterial cells in a blood sample as taught by Penterman. Furthermore, it would have been obvious to use a buffer of pH 10.0 to help selectively 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mayrl in view of Penterman as applied to claims 1-5, 7, 10-12, and 18-19 above, and in further view of Neves (Correlation between mass and volume of collected blood with positivity of blood cultures, 2015).
The combined teachings of Mayrl and Penterman, herein referred to as modified-Mayrl, are discussed above.
However, modified-Mayrl does not teach: the sample is added to a culture medium (claim 6) or that the sample is a blood sample collected in a blood culture flask (claim 8).
Neves’ general disclosure is related to the impact on blood culture test accuracy of the amount of blood drawn into a blood culture flask (see abstract).
nd full ¶).  BD BACTEC Plus Aerobic/F and Plus Anaerobic/F bottles contain culture media to support growth for five days.  Neves also teaches when larger volumes of blood are collected, the positive test rates increases (p. 4, right side, 2nd to last full ¶). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to collect blood samples using a blood culture flask, as taught by Neves, in the method of modified-Mayrl. The ordinary artisan would have been motivated to do so is because Neves teaches filling blood culture flasks with ample blood increases the positive detection rate, helping physicians treat patients. In view of the teachings of Modified-Mayrl and Neves there would have been a reasonable expectation of success that collecting blood samples using a blood culture flask with culture media would allow the artisan to increase positive test detection rates and improve patient care.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mayrl  in view of Penterman, as applied to claims 1-5, 7, 10-12, and 18-19 above, and in further view of NEB (New England Biolabs, Proteinase K information web page from 2015.  PDF copy provided).

However, modified-Mayrl does not teach: the protease is proteinase K.
NEB’s general disclosure is New England Biolabs’ proteinase K product information web page, from 2015. NEB teaches proteinase K is a subtilisin-related protease that is active in a wide range of temperatures and pH values (p.1, Description section). Furthermore, NEB teaches proteinase K’s activity is stimulated in up to 2% SDS or 4 M urea and in buffers containing chelating agents (p.1, Description).
Regarding claim 9, Neb teaches proteinase K is a subtilisin-related proteinase (p.1, Description). Modified-Mayrl used savinase (Mayrl p.1227, left side, middle paragraph), which is a commercial brand name of subtilisin proteinase. Thus, the two proteinases perform similar functions yet proteinase K is active in a wide range of temperatures, pH values, buffers, etc. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use proteinase K, as taught by NEB, in place of savinase in the method of modified-Mayrl. This is a simple substitution of one known element for another to obtain predictable results (see MPEP 2143(I)(B)). Furthermore, the ordinary artisan would have been motivated to do so because NEB teaches proteinase K is active in a wide range of temperatures, pH ranges, in SDS and urea, and in the presence of chelating agents, giving the artisan flexibility in experimental / process design.  In view of the teachings of modified-Mayrl and NEB, there would have been a reasonable expectation of success that using proteinase K would perform the proteinase activity needed within a wide range of experimental parameters.
.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mayrl in view of Penterman as applied to claims 1-5, 7, 10-12, and 18-19 above, and in further view of Hasegawa (Membrane filter (pore size, 0.22-0.45 micro m; thickness, 150 micro m) passing-through activity of Pseudomonas aeruginosa and other bacterial species with indigenous infiltration ability, 2003).
The combined teachings of Mayrl and Penterman, herein referred to as modified-Mayrl, are discussed above.
However, modified-Mayrl does not teach: the filter is a membrane filter with a pore size less than 0.4 micrometers.  
Hasegawa’s general disclosure is related to the ability of Pseudomonas aeruginosa and other bacterial species to pass through membrane filters with different pore sizes (see title and abstract). Hasegawa teaches different bacteria can pass through different membrane filters with differing degrees of success based on the type of bacteria and the size of the pore. The pore sizes tested were 0.45 µm, 0.3 µm, and 0.22 µm (p.44, table 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a membrane filter with a pore size smaller than 0.44 µm in the method of modified-Mayrl. The ordinary artisan would have been motivated to do so is because Hasegawa teaches many bacteria can pass through 0.45 µm and even 0.3 µm. Even at 0.22 µm some can pass. Thus, the artisan would be 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mayrl in view of Penterman as applied to claims 1-5, 7, 10-12, and 18-19 above, and in further view of Smith (Comparison of Membrane Filters for Recovery of Legionellae from Water Samples. Applied and Environmental Microbiology, 1993).
The combined teachings of Mayrl and Penterman, herein referred to as modified-Mayrl, are discussed above.
However, modified-Mayrl does not teach a polyamide filter.
Smith’s general disclosure is a comparison of the effectiveness of different membrane filters to recover Legionellae from water (see title and abstract).
Smith teaches a nylon filter (p. 345, tables 1 and 3). Claim interpretation: Merriam-Webster (accessed online 12 FEB 2021 – PDF copy provided) defines polyamide to be “a compound characterized by more than one amide group, especially a polymeric amide (such as nylon).”  Therefore, “wherein the filter is a polyamide filter” in claim 14 is interpreted to encompass nylon filters.  The specification supports this interpretation by reciting “Polyamide/nylon” (p. 22, last sentence). Smith further teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polyamide filter in the method of modified-Mayrl.  The ordinary artisan would have been motivated to do so is because Smith teaches the factors an artisan needs to consider when considering which filter to use. If the factors taught by Smith for polyamide filters are optimal for a particular artisan’s needs, then the artisan would be motivated to select a polyamide filter. In view of the teachings of modified-Mayrl and Smith there would have been a reasonable expectation of success that using a polyamide filter with would perform as taught by Smith.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mayrl in view of Penterman as applied to claims 1-5, 7, 10-12, and 18-19 above, and in further view of Goyal (Simple Method for Concentration of Bacteria from Large Volumes of Tap Water, 1980).
The combined teachings of Mayrl and Penterman, herein referred to as modified-Mayrl, are discussed above.

Goyal’s general disclosure is related to a method of concentrating bacteria from large volumes of tap water by passing the water through a filter and then eluting the bacteria by passing a small amount of Trypticase soy broth in the opposite direction of the influent flow  (see title and abstract). Note that passing Trypticase soy broth in the opposite direction of the influent flow reads on “back flushing” in the instant claims.
Regarding claims 16-17, Goyal teaches recovering bacteria caught in the filter by passing a small amount of Trypticase soy broth in the opposite direction of the influent flow (see abstract and p. 913 table 1). Goyal also teaches over 30% of the bacteria adsorbed onto the filter can be removed with this method (p. 914, table 4). Furthermore, Goyal taught the advantages of this method is that the number of recovered bacteria can be enumerated directly rather than estimated, the amount of medium needed is reduced tremendously, and the method can be scaled up to more than 20 liters of water (pp. 915 – 916, last paragraph of paper). In addition, Goyal teaches this method can be used where the number of bacteria present is extremely low and undetectable by direct inoculation (p. 916, 2nd to last sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the filter method taught by Goyal in the detection method of modified-Mayrl. The ordinary artisan would have been motivated to do so is because Goyal teaches the number of recovered bacteria can be enumerated directly rather than estimated, the amount of medium needed is reduced tremendously, and this method can be used where the number of bacteria present is extremely low 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant’s arguments on pages 6-12 of the reply have been fully considered, but not found persuasive of error for the reasons given below.
On pages 8-9 of the reply, Applicant alleges that independent claim 1 as amended overcome the teachings of Maryl. This is not found persuasive of error as Maryl is not applied alone, but in combination with Penterman, and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone. Furthermore, Applicant misrepresents the teachings of Maryl as detergent and chaotropes are only applied to cited meat and fish samples comprising viable microbial and non-microbial cells after application of a solution comprising proteases (paragraph starting “Meat and fish samples…” and Table 1). The cited paragraph on p1227 of Maryl is reproduced below:

“Meat and fish samples were mixed with 25 ml of sucrose buffer and homogenized in the laboratory blender for 15 to 30 min. The homogenate was transferred to 50-ml polypropylene tubes, protease buffer (0.1% Savinase 24 GTT [subtilin] and PBS) was added to bring the volume to 40 ml, and the samples were incubated horizontally in a water bath (45_C when gram-positive E. coli and Salmonella Typhimurium, respectively) with constant shaking at 200 rpm for 30 min (Table 1). Samples were then centrifuged at 3,220 _ g for
30 min at room temperature. The supernatant was gently discarded, leaving 1 ml in the tubes. The pellet was resuspended in matrix lysis buffer up to a final volume of 45 ml to continue the protocol as indicated above.”

It is noted that in claim 1, Applicant recites the phrases “comprising,” which is open-claim language.  The transitional phrases “comprising”, “consisting essentially of” and “consisting of” define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim.  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003).  The transition “comprising” in a method claim indicates that the claim is open-ended and allows for additional step. See M.P.E.P. §2111.03. Therefore and in this case, the instant amendments to claim 1 do not yet exclude adding detergents and chaotropes after contacting the sample with a composition comprising proteases 
	Applicant’s arguments on pages 9-10 of the reply regarding unexpected results are noted (see M.P.E.P. § 716.01(a)), but not found persuasive of error as this statement amounts to a general allegation without citing any particular data from the original disclosure in support of any alleged unexpected results.
In response to applicant's arguments against the references individually on pages8-11 of the reply, one cannot show nonobviousness by attacking references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Applicant’s arguments over Penterman alone does not address what the combination of Maryl and Penterman would or would not suggest to a person of ordinary skill in the art. Applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
No claims are allowed. No claims are free of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653